10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ17-386
V. | DETENTION ORDER

ELDER ADALBERTO CACERES-COELLO,

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142),
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which the defendant can meet will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

(1) Defendant has been charged by complaint with illegal reentry after deportation.

He is not a citizen of the United States, and it appears defendant has made prior unlawful entries
into the United States. Defendant has criminal convictions for felony offenses. The Court
received no information about defendant’s personal history, residence, family or community ties,

employment history, financial status, health, and substance use. The defendant through his

DETENTION ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

attorney made no argument as to release, lodged no objections to the contents of the United |
States Probation and Pretrial report, and stipulated to detention.

It is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,

from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined

shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services
Officer.

DATED this & day of Novemby, 2019.

(indo. | MEAL

AULA L. MCCANDLIS
United States Magistrate Judge

DETENTION ORDER - 2

 
